28 A.3d 343 (2011)
302 Conn. 928
John A. O'DELL, Administrator (Estate of Patrick O'Dell)
v.
Kenneth KOZEE et al.
SC 18851
Supreme Court of Connecticut.
Decided September 20, 2011.
Ron Murphy, New Britain, in support of the petition.
Elycia D. Solimene, Middletown, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 128 Conn.App. 794, 19 A.3d 672, is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that General Statutes § 30-102 requires visible proof of intoxication?
"2. If the answer to question one is affirmative, did the Appellate Court properly determine that the case should be remanded and dismissed when the trial court has issued a ruling prior to trial that the plaintiff did not have to prove visible intoxication?"